UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4038


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JASON ANTWAN GRAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00350-NCT-1)


Submitted: March 30, 2021                                          Decided: June 4, 2021


Before GREGORY, Chief Judge, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Whitney N.
Shaffer, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason Antwan Gray entered a conditional guilty plea to being a felon in possession

of ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). Gray reserved the right

to appeal the district court’s denial of his motion to suppress the loaded firearm found by

law enforcement after he consented to a pat down search. On appeal, Gray contends that

the district court erred when it concluded that the interaction between Gray and the police

was a consensual encounter. We affirm.

       In “reviewing a district court’s ruling on a motion to suppress, [we] review

conclusions of law de novo and underlying factual findings for clear error. If, as here, the

district court denied the motion to suppress, [we] construe the evidence in the light most

favorable to the government.” United States v. Fall, 955 F.3d 363, 369–70 (4th Cir.), cert.

denied, 141 S. Ct. 310 (2020) (internal citations, quotation marks, and brackets omitted).

It is settled that “not every encounter between a police officer and a citizen is an intrusion

requiring an objective justification.” United States v. Mendenhall, 446 U.S. 544, 553

(1980); see United States v. Weaver, 282 F.3d 302, 309 (4th Cir. 2002) (noting that the

Supreme Court has recognized three distinct types of police-citizen interactions, namely,

arrests, brief investigatory stops, and brief encounters, “which require no objective

justification.” (citations omitted)). Instead, an individual is seized “when an officer by

means of physical force or show of authority, has in some way restrained the [individual’s]

liberty.” United States v. Bowman, 884 F.3d 200, 211 (4th Cir. 2018) (citations and internal

quotation marks omitted). We determine whether a reasonable person would have felt free

to leave or terminate the encounter based on the “totality of circumstances surrounding the

                                              2
encounter.” Id.; see Santos v. Frederick Cnty. Bd. of Comm’rs, 725 F.3d 451, 461 (4th Cir.

2013) (discussing factors relevant to whether a seizure occurred).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3